February 26, 1916. The opinion of the Court was delivered by
The only question raised by the appeal is, whether there was error on the part of his Honor, the Circuit Judge, in allowing the plaintiff to amend his complaint in the particulars mentioned in the record.
The right to allow the plaintiff to amend the complaint was within the discretion of his Honor, the Circuit Judge which, it has not been made to appear, was erroneously exercised.
It is only necessary to cite the case of Taylor v. R.R. Co.,81 S.C. 574, 62 S.E. 1113, to show that the order allowing the amendment was properly granted.
Appeal dismissed.
MR. JUSTICE FRASER took no part in the decision of this case. *Page 216